      Case 1:17-cv-02726-JFK-OTW Document 214 Filed 04/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BSG RESOURCES (GUINEA) LIMITED, BSG
 RESOURCES (GUINEA) SᾺRL, and BSG
 RESOURCES LIMITED,

                  Plaintiffs,

        v.

 GEORGE SOROS, OPEN SOCIETY
 FOUNDATIONS, OPEN SOCIETY
 INSTITUTE, FOUNDATION TO PROMOTE
 OPEN SOCIETY, OPEN SOCIETY
 FOUNDATION, INC., ALLIANCE FOR OPEN
 SOCIETY INTERNATIONAL INC., OPEN
 SOCIETY POLICY CENTER, and OPEN
 SOCIETY FUND,

                  Defendants.


    NOTICE OF APPLICATION FOR THE ISSUANCE OF LETTER OF REQUEST
                        (LETTER ROGATORY)

               PLEASE TAKE NOTICE that upon the Application for the Issuance of a Letter

of Request (Letter Rogatory) submitted by Defendants George Soros, Open Society Foundations,

Open Society Institute, Foundation to Promote Open Society, Open Society Foundation, Inc.,

Alliance for Open Society International, Inc., Open Society Policy Center, and Open Society

Fund (collectively, “Defendants”), and exhibits thereto, and all other papers and proceedings

herein, Defendants will move this Court, before the Honorable Judge Ona T. Wang, at the United

States Courthouse, 500 Pearl Street, New York, NY 10007, for an order issuing a Letter of

Request addressed to the Registrar of the Supreme Court, for the attention of the Supreme Court

Registry, acting as the Central Authority of the British Virgin Islands.
      Case 1:17-cv-02726-JFK-OTW Document 214 Filed 04/14/21 Page 2 of 2




Dated: April 14, 2021                  Respectfully submitted,
New York, New York

                                       WILLKIE FARR & GALLAGHER LLP


                                       By: /s/ Benjamin P. McCallen________
                                          Joseph T. Baio
                                          Benjamin P. McCallen
                                          James Fitzmaurice

                                       787 Seventh Avenue
                                       New York, NY 10019
                                       Telephone: (212) 728-8000
                                       bmccallen@willkie.com

                                           Elizabeth J. Bower

                                       1875 K Street, N.W.
                                       Washington, D.C. 20006
                                       Telephone: (202) 303-1000
                                       ebower@willkie.com


                                       Attorneys for Defendants


TO:

REED SMITH LLP

Louis M. Solomon
Michael S. Lazaroff
599 Lexington Avenue
New York, NY 10022-7650
lsolomon@reedsmith.com
mlazaroff@reedsmith.com

KATTEN MUCHIN ROSENMAN LLP

David J. Stagman
525 West Monroe Street
Chicago, Illinois 60661-3693
david.stagman@katten.com

Attorneys for Plaintiffs



                                     -2-
